OFFICE OF THE ATTORNEY GENERAL      OF TEXAS
                                 AUSTIN
G@D c.MANN
,-*m OI*mnAL



        Honorabk Char108 A. Toroh
        COUntl AUdiOor
        Dallan Oounty
        Dellas, Tolea

        Dear sir:



                  wo hat0 four let                 , whioh x-o@&
        a8 follev8r




                                           d in 8ooi5ionas

                                       l p a nta b under




                    “1 viii thank you r0r your opl.nionaa to
               tha ooPrtitutloaalit~of this law, l8peolallr
               a8 to Seotion a5 of th aboro mentioned law.*
                  The apparmt introtion of 8oetfon Eb, abevo quoted,
        162; so;~hooieotho Btato Dopartmoat of Ftlbllio
                                                      Wokfare te
                         dopondonb and aoodr poreon aad farilio8,
                     o whether t&y ~ual.lf~&ntlorthe 8~00ili0
        !zreapootlto %P
                                                                ‘X38


Hsnorablo Charles      A. To8sh, Page g


oategorlae enumorated  by the Wolfare Aot, i.e., old ago
aesi8tanoe. needy blind. de~endoritand dortitute ohlldren.
and aid aanletired    by-Tex&e Relief Comm.leeion. Whethar'
the Loglalature 18 lmpowored to grant aid to all dopeadeUt
end needy pereone ral8es a eerlou8 o0netltutional quertiion.
          Article 3, Seotlon 61, of the Constitutionof Tox-
as, prorldee in part:
             "The Legislature shall bars no powor
        to sake any grsnt or authorize the making
        of any grant of publio money8to any in-
        dIVIdU&i, U8sOOiatIOIIOf tidITidUal8,
        rrmnloipalor other oorporatl0n8 whateoover,
        * * **(t

              Tht8 eeotlon then oontlnuee, to puke prorialon
        express exception to the first eentenoe abovr Quoted)
        payaent of Confederate pen8lon8.      .
          The followlag rubreotionr of Sootion 51 oi Ar-
tlole 3, hare omed   addItiona exproks8eraoptions out Of
the prohlbttlon of the first lenteno e. Sootion 81a author-
lmod the ieeuanoe ot ~40,000,000 of bona8 for relies as
admlnletoredby the Tern8 Relist ConraLti~eion.Seetlon bib
authorisee the LegIelaturs to provldo otd age aaolstaaoo
with oortaln limitation8 to ottizen8 0181:55 ~oare of age.
Section 510 aathorieen aid to the needy bllad. Seation
516 authorizes ald to destitute ohlldrea.
          By the very fast that   the Conrtltutlon, a8 aaead-
ea, provides expreeely tor 8tat.o  aid to Oonfedorato foteran8,
the aged, tho needy blind aad dr8titute   ohildroa, It fol-
low8 by the rule of uexpre8eIa tmiue, lxQlU8io ~a lto r iUea
that aid to all others is prohibited by Artlole 5, Sootioa
     The Supreme Court OS Texas has repeatodly annouaoeb
k    thta ooaetitutlonelprorieloa forbide the u8e Of St&e
aoaeg ror any but the purposes authorized by the Oonetltu-
tioa.

             Chlaf   Justice
                        Phfllipr, 8peakiQg Of SeOtiQn 51
of iirtlole3, In Bsxar county V. Llndoa, 110 Tu. NO,
beSore the adoptioa of the a@waQnente Bla, bib, 310 and
fiia,deolarod:
              "Thi8 reotian oleerly reoogninoe only               li
        soldier8 and mlloro of the ConfedoraoY,
        their  wiro8 and wiaow8, aad women who aibod
Honorable Cherloe IL.Toech, iago   3



      in the Coa.federaoy,as having any olaim
                                           ._
      upon the bounty of the
      purooee is to deny to the
      gower to grant or to authorlmo the me&t
      of vubllo money to all &here. lbeolutely.
             "The giving away of pub110 money, lte
      appllcstion to other thau etrlotly govem-
      Zi4lltal pUTPO8*8, 18 whet the pPOYi81OU 18
      fnteaded to guard against. The prohfbltlon
      is R positive and abnolute one lxoopt as to
      a dietlnotlvo class to whoa the State in
      under a eacrcd obligation." (mlpha818ourn)
            In Road Dietriot Ho. 4, Shelby County v, Allred,
183 Tsx.   77, 58 8. W. (aa) 164, Judge Crltz, of the CoBBPIn-
eion of Appeclle,rSafilrn44 the favlolability of ~rtfole 5,
Seation 51 in the r0uaring language;
            *It 18 eottlea law of this State,that
      the abore quoted eoaetitutional provielon
      18 lntendod to guard cigainnt -4 prohlblt
      the granting, or giving away, of pub118
      umey, eroapt for etrlotly gov4rnaonte.l
      purposes. The prohibition is eu ab8oluto
      oae, exoept as to the olarreexempted thore-
      from, an6 op@ratoe to prohibit the Logir-
      mar0    rroa makiag gretuitoue donetioue to
      all kinds of oorperetionn,   private or pob-
      110, inunloipelor polltloal."
          In thin oonneotion, it in well alao to ooaelder
Artiole 15, sootion 6, of the Texas Conet~tutlon, whleh pro-
ride8 la part:
           'Iloappro,priationfor private or ln-
      dlvidual purpose shall bo medo."
          It oen hardly be doubted, in the light of the fore-
going authoritien that Section 85 of the Pub110 Wolfare Aot
of lOgO contravene8 both the letter end spirit oi Art1018 3.
Seotion 61 of tho Texas Conetltutios, in that it eeeke to
authorieo the payiaentof stat* mcmey to private Qerson8
other than thoeo oontemplated by the eeverel amen&tent8 to
the srotloa.
          There in yet another 0oapellfagrsa6oZIwhioh ha8
Ied   us to this oonolueioa.Tha attenp0ed largess and beaev-
olenoe of the Legislature erprresed in 8eotion E5 may not be
Honorablb      Choler   A. Toaooh, Page 4



motained on tha theory that tha State would thereby be
dlrchar~ng  its fnheront Obligetfon to elf8 for pauper8,
The perlomame   of tblr duty ha8 bren delegated to the
leveral oountier by t&a ~Cotutitution in uOia10 16, Sea-
tion 8:
            ‘16aahooUty in the LEtatema~rprovide,
      in oudh nanmr aa may be preroribed    by law,
      a Msnnll Labor Poor Hou80 and Farm, ror
      taklag 0-0    of, managing, erqplo&ag and
      supplying  the wants or it8 indigent and
      poor lnhabitslatr    .w

          This exptrse provielon   in the Constitution, pre-
saribing the zaannerin which the lndi&nt oi thir State,
ehall be oated for, praoAudee, we believe, rerort to eny
other method short of a ooErrtlt~t1ona.l ameabaemt, Thl8
rpl0 or oomttruetion  was annouaao4 by Judge Dovldeon in
3x Part0 xamey, 49 Cr. B. 60, $8 s. 1. 1OSa;
               *Itlr a wall-kncmn  rule, saaotioned
      by ell   legal authority,   that whore the
      Conatltution    provfdrs how a thing may OP
      Oh411 be done, such spsclrioatisx%    fa a
      prohibition a(LliU8tits be!.ugdone io auy
      other maunor. Thir lo but the applioakian
      or the riualllar rule that the erpresolon
      or one thing io the exclusion     or any qther.
      an& therefore is aeoiaive of legielatlve
      authoritf.”

            While dooisiona of other @satea are not control-
lm     ia eou8trulng the Texas 0onetitutfon, w* believe the
r0iitming   lmguag* or the skxprmwcourt 0r mnn8ylvania
in Bueser v. Snyder, 128 A. 80, at 86, ia agspl.icable     to
the puecrtian bsrore UQ hers;
           ** * * a direot approprlution rrom the
      State treaeury to any psreon or 01138sor
      personr oannot be euetalmnd on the theory
      that it is R Gisoharge or the Lnhereat
      0bligation or the 3tat0 to take cam 0r
      ita paupers.~
          The osne~usion we hsve reaohed rinaa rurther rup-
port lizthe ‘&&r~areAOD itsolf. seotlan 43 tbereoi read@
in gumt:
Fionorable Charlea A. Toaoh, Page S


            “‘No provision or this Act is intended
     to releuclo the counties     and municipalltiea
     in this ;itote rrom the lpeolflo       responai-
     bility    which ia ourrmtly     borne by those
     oountlea and muuioipalitler        in support or
     pub110 welfare,      child welfare,   and relief
     aervldea.”

           It in our oonslaored    opinion     that   seation   85 of
the Walfara not of 1999 is invalid      aa belng in violation
or Article   5, Seotion Sl of the Texas Conrrtlttation.     seo-
tion ES ie readily    reverable   from the remainder of the
Act without impairing     or arfeoting  the other ~ovislona
or dereating   the general purpoee of the antlre Aot.       Sao-
tlon 41 expressly provide0 agalnat partial  invalidity
arreoting the ramafning portlonr or the Aot.   Though we
have not atteaptea   to ooaslaor   tha Aot In alnuta        detail,
we regard it aa valid with the exoeption of Sootion 85,
in the aboenoa or having our attention oalled to say
other partloular provloion.


                                             Yours very   truly
                                     A'f"roRarBY
                                               GKU~RALOF TXAS